                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


LISA LYNN SHANER,                                    )
                                                     )
                        Plaintiff,                   )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:17-CV-419-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s counsel be awarded fees
under section 206(b) of the Act in the amount of $6,000.00.


This Judgment Filed and Entered on July 20, 2020, and Copies To:
Vance Edward Jennings                                (via CM/ECF electronic notification)
Mark J. Goldenberg                                   (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
July 20, 2020                         (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 5:17-cv-00419-D Document 31 Filed 07/20/20 Page 1 of 1
